                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER W. ODEN,                             )
                                                 )
                      Plaintiff,                 )
                                                 )
       vs.                                       )      Case No. 18-cv-1046-JPG
                                                 )
J. MUNNEKE,                                      )
L. OWINGS, and                                   )
RANDALL PASS,                                    )
                                                 )
                      Defendants.                )


                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Christopher Oden, an inmate with the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at the United States Penitentiary located in Marion, Illinois (“USP-

Marion”), brings this action for alleged violations of his constitutional rights by persons acting

under the color of federal authority that occurred in connection with his placement and treatment

under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). Plaintiff seeks monetary relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                1
                                          The Complaint

       Plaintiff makes the following allegations in the Complaint: Plaintiff was transferred to

USP-Marion on April 17, 2017. (Doc. 1, p. 10). Plaintiff had been diagnosed with a number of

medical conditions, including severe head trauma, spinal issues, a torn ACL, post-traumatic stress

disorder, and an unspecified personality disorder. (Id., p. 9). Due to these conditions, Plaintiff

had previously been assigned a walker, special bedding, and single-cell status—the last apparently

because of a history of violent encounters with staff and other inmates. (Id., pp. 9-10).

       Plaintiff was seen by Defendant Pass, clinical director at USP-Marion. (Id., p. 10). Despite

being told the reasons Plaintiff had been given these accommodations and aids at his prior prison,

Pass did not authorize the cane, walker, or single-cell status. (Id., pp. 10, 17). Plaintiff was told

that the medical staff does not handle single-cell status requests at USP-Marion, but that Pass

informed “Psychology and Medical HSA” of the issue. (Id.).

       Plaintiff made Defendant Munneke, Psychology Chief at USP-Marion, aware that he

needed a single-person cell for psychological reasons. Munneke responded that they “don’t issue

single cells” and not to see him until the following year. (Id., p. 10). Defendant Owings succeeded

Munneke as Psychology Chief shortly thereafter and also failed to authorize a single-person cell.

(Id., p. 11). Plaintiff was assigned to a three-person cell that he alleges was designed for a single

prisoner. Subsequent e-mails and consultations with Owings have yielded no results.

       Plaintiff states that these deprivations have caused him injury, including exacerbating his

psychological issues. (Id., p. 8).

       Based on the allegations summarized above, the Court finds it convenient to designate the

following counts in this pro se action:




                                                 2
        Count 1:        Eighth Amendment claim for unconstitutional conditions of confinement
                        against Defendants for housing Plaintiff in a cell with two other inmates and
                        exposing him to the risk of psychological harm.

        Count 2:        Eighth Amendment deliberate indifference to medical care claim against
                        Pass for denying Plaintiff a cane, walker, and special bedding.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed herein is considered dismissed without

prejudice as inadequately pled under Twombly.1

                                              Discussion

                                                Count 1

        Plaintiff has adequately stated claims as to Owings and Munneke, but not Pass. A claim

for unconstitutional conditions of confinement, whether brought pursuant to 42 U.S.C. § 1983

against a state actor or Bivens against a federal official, has an objective and a subjective

component. To satisfy the objective component, a plaintiff must demonstrate that the prison

officials knowingly denied him the “minimal civilized measure of life’s necessities.” Henderson

v. Sheahan, 196 F.3d 839, 845 (7th Cir. 1999). These necessities include adequate shelter,

clothing, and medical care, among other things. Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir.

2006). To satisfy the subjective component, a plaintiff must also demonstrate that officials acted

with deliberate indifference to his health or safety. Ziglar v. Abbasi, ––– U.S. ––––, 137 S. Ct.

1843 (2017).

        Here, Plaintiff has adequately pled that Owings and Munneke knew that he was being

housed in overcrowded conditions which—given his psychological state—constituted inadequate


1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Specifically, while there might conceivably
be a claim related to the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., Plaintiff
requests relief that is not available under the ADA and has not named a proper party under the ADA.

                                                    3
shelter. However, Plaintiff has not adequately pled that Pass, as Clinical Director, was deliberately

indifferent to his health and safety. Based on the Complaint, it appears Pass was not empowered

to take any action to reassign Plaintiff to a single-person cell—rather, he apparently took what

action was available and informed other departments of the concern. “Public officials do not have

a free-floating obligation to put things to rights, disregarding rules (such as time limits) along the

way. Bureaucracies divide tasks; no prisoner is entitled to insist that one employee do another’s

job.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). There is no indication, therefore, that

Pass was deliberately indifferent to the overcrowding issue.

                                              Count 2

       Plaintiff’s claim against Pass for failure to adequately treat his musculoskeletal conditions

by denying him use of a cane, walker, and special bedding survives threshold review.

                                            Disposition

       IT IS HEREBY ORDERED that the Complaint (Doc. 1) survives preliminary review

under 28 U.S.C. § 1915A, as follows: COUNT 1 will proceed against Defendants J. MUNNEKE

and L. OWINGS, but is DISMISSED without prejudice against Defendant RANDALL PASS.

COUNT 2 will proceed against Defendant RANDALL PASS.

       Plaintiff’s Motion to Supplement Complaint (Doc. 17) with his litigation history is

GRANTED, but only to the extent he asks the Court to take notice of his litigation history. If

Plaintiff seeks voluntary dismissal of this action as his supplement only suggests, he must file a

separate motion pursuant to Federal Rule of Civil Procedure 41(a)(1)(A).

       Because this case involves one ore more medical claims, the Clerk of Court is DIRECTED

to enter the standard qualified protective order pursuant to the Health Insurance Portability and

Accountability Act.



                                                  4
       The Clerk of Court shall prepare for Defendants MUNNEKE, OWINGS, and PASS:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint (Doc. 1), and this Memorandum and Order to the defendant’s place of employment as

identified by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on the defendant, and the Court will require the defendant

to pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure. If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       This enter matter shall be REFERRED to a United States Magistrate Judge for disposition,

pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).



                                                 5
       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/26/2019
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge


                                          Notice to Plaintiff

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and

serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will

take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  6
